 1   GREGORY S. WALSTON, State Bar No. 196776
     THE WALSTON LAW GROUP
 2   Four Charlton Court
     San Francisco, California 94123
 3   Telephone: (415) 956-9200
     Facsimile: (415) 956-9205
 4   Email: gwalston@walstonlaw.com
 5   ATTORNEYS FOR PLAINTIFF
 6
 7                                  UNITED STATES DISTRICT COURT
 8                                 EASTERN DISTRICT OF CALIFORNIA
 9
10                                                                   Case No. CV-11-2591 MCE
       THE ESTATE OF ROBERT CLIFFORD, et al.,
11                                                                   NOTICE OF DISMISSAL
                               Plaintiffs,                           UNDER FED. R. CIV. P.
12                                                                   41(A)(1)(b); ORDER
                 v.
13
       PLACER COUNTY, the PLACER COUNTY
14     SHERIFF’S DEPARTMENT, DEFENDANT
       OFFICER JOHN DOE, in his individual and
15     official capacity; DOES TWO through
       TWENTY, inclusive,
16
                               Defendants.
17
18
19            Plaintiff hereby voluntarily dismisses this action, with prejudice, pursuant to settlement.
20   Dated: March 13, 2019                          Respectfully Submitted,
21                                                  THE WALSTON LAW GROUP
22
23                                                  By: Gregory S. Walston
24
                                                    ATTORNEYS FOR PLAINTIFF
25
26
27
28


                                                       -1-
       Notice of Dismissal
 1                                                 ORDER

 2            This matter is dismissed with prejudice under Rule 41(A)(1)(b) of the Federal Rules of

 3   Civil Procedure, and the Clerk of the Court is directed to close this case.

 4            IT IS SO ORDERED.

 5   Dated: March 21, 2019

 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25
26
27
28


                                                      -2-
       Notice of Dismissal
